NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1

 

                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted July 10, 2013*
                                Decided September 9, 2013

                                           Before

                          WILLIAM J. BAUER, Circuit Judge

                          JOHN DANIEL TINDER, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

No. 13‐1018

ARTIS HARRIS,                                     Appeal from the United States District
     Petitioner–Appellant,                        Court for the Northern District of
                                                  Illinois, Eastern Division.
       v.
                                                  No. 1:11‐cv‐04896
KEVWE AKPORE, Warden,  
    Respondent–Appellee.                          Rebecca A. Pallmeyer,
                                                  Judge.



                                         O R D E R

     This court entered an order vacating oral argument in this case and requesting from
the parties memoranda regarding the effect on this case of the court’s decision in Villanueva
v. Anglin, Nos. 12‐1559, 12‐2177 (7th Cir. June 17, 2013).  After reviewing the memoranda,
we conclude that the two cases are materially indistinguishable.  Therefore, based on the
analysis in Villanueva, the district court’s judgment denying Harris’s request for a writ of
habeas corpus is
                                                                                AFFIRMED.


       *
         Argument in this case was vacated by the court’s order on June 17, 2013.  Thus, the
appeal is submitted on the briefs and the record. See FED. R. APP. P. 34(a)(2)(C).